Exhibit 16.1 January 13, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Progressive Care Inc. File No. 000-52684 Ladies and Gentlemen: We have read the statements that we understand the Company will include under Item 4 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, By: /s/Farber Hass Hurley LLP Camarillo, California
